Citation Nr: 1032423	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Richard G. Maxon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to March 
1966.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
The Board notes, that the Veteran's original claim included the 
issue of service connection for chloracne.  As shown on the VA 
Form 9 filed in October 2006, only the issue of service 
connection for hearing loss was perfected.  In March 2009, the 
Board denied the Veteran's claim.  The Veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The attorney for the appellant and the Secretary 
of Veterans Affairs filed a Joint Motion for Remand in March 
2010.  By Order of the Court, the claim was returned to the 
Board.

In April 2008, the Veteran testified in a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

A letter was received by the Board from the Veteran's 
representative in July 2010.  Additional evidence, both lay and 
medical, were attached.  Generally, the Board cannot consider 
additional evidence that has not been initially considered by the 
RO unless it obtains a waiver from the veteran.  38 C.F.R. 
§ 20.1304(c) (2009).  In the July 2010 letter, the Veteran 
specifically requested that the newly submitted evidence be 
reviewed by the RO, therefore, the Board remands this case to the 
RO for its due consideration and the issuance of a supplemental 
statement of the case reflecting such consideration with respect 
to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim with 
consideration of any evidence received since 
the March 2008 supplemental statement of the 
case.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

